NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                       Argued July 10, 2013
                                       Decided July 31, 2013

                                              Before

                               WILLIAM J. BAUER, Circuit Judge

                               JOHN DANIEL TINDER, Circuit Judge

                               DAVID F. HAMILTON, Circuit Judge
          
No. 13‐1539

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 11 CR 570‐1
GREGORY BLALOCK,
    Defendant‐Appellant.                            Ruben Castillo,
                                                    Chief Judge.

                                            O R D E R

        Federal agents in Chicago witnessed what they believed was a drug transaction between
defendant‐appellant Gregory Blalock and Marcel Cook. Some agents stopped and searched
Cook’s  car,  in  which  Blalock  had  been  a  passenger  just  moments  before.  Other  agents
approached Blalock, who fled. Those agents caught Blalock and found that he was carrying a
bag of cash. The agents then obtained the consent of Blalock’s girlfriend to search the apartment
she was renting for his use. The agents found crack cocaine and other evidence in addition to
the money. 

        Blalock and Cook were indicted together, and they both moved to suppress, claiming
that the evidence was tainted by arrests without probable cause. After the district court denied
No. 13‐1539                                                                                           Page 2

both motions, Blalock pled guilty to possessing and distributing crack, 21 U.S.C. § 841(a)(1),
and possessing a firearm as a convicted felon, 18 U.S.C. § 922(g). He was sentenced to a total
of 180 months in prison. Cook pled guilty to a drug charge. In their separate plea agreements,
each defendant reserved the right to challenge the denial of his motion to suppress. Cook’s
appeal  has  already  been  resolved.  We  agreed  with  appointed  counsel  that  the  appeal  was
frivolous and thus granted the lawyer’s motion to withdraw under Anders v. California, 386 U.S.
738  (1967).  See  United  States  v.  Cook,  500  F.  App’x  537  (7th  Cir.  2013).  In  that  decision,  we
concluded that it would be frivolous for Cook to argue that the agents had lacked probable
cause to arrest him after witnessing what they reasonably believed was a drug transaction. In
this appeal, Blalock raises essentially the same argument that was rejected in Cook. Blalock’s
argument  is  even  weaker  than  Cook’s.  The  agents  had  authority  to  stop  Blalock  for
investigatory purposes, but when they tried to do so, he added to their suspicions by running
from them.

        The district court denied Blalock’s motion to suppress without an evidentiary hearing.
In lieu of live testimony, the court relied on police reports and affidavits, which did not present
any factual disputes that would have required a hearing. Blalock did not object to proceeding
in this manner and does not make an issue of it here. The following facts are drawn from the
documents submitted to the district court.

        Federal agents received a tip in late 2010 concerning drug trafficking at an apartment
building on the south side of Chicago. In March 2011 they contacted the building manager, who
confirmed receipt of complaints from tenants about drug dealing in a specific apartment. Two
days later, while watching the apartment’s parking lot and entrances, the agents saw a pickup
truck—driven  by  Blalock—pass  through  the  lot,  circle  the  block,  and  then  return.  Blalock
parked  his  truck  and  walked  into  the  building,  stopping  along  the  way  to  peer  into  the
windows of the agents’ surveillance van. Almost simultaneously, two other men—one of whom
the agents recognized as the brother of the subject of the informant’s tip—arrived in another
vehicle and also entered the building. Forty minutes later, Blalock left the building through the
back door. He was carrying a jacket slung over his left hand, apparently concealing something
bulky. Cook then drove into the parking lot, and Blalock climbed in the passenger’s side of the
car. The agents could not see what happened inside the car, but they watched as Cook left the
parking lot and drove just halfway around the block before stopping. Blalock exited Cook’s car
holding a brown paper bag and walked into the apartment building through the front door.
Concluding that a drug deal had probably just occurred, agents approached the rear entrance
of the building. Other agents stopped Cook’s car.

        When Blalock saw the agents—who were wearing vests and police insignia—he ran
away from them toward the elevator. Blalock ignored the agents’ calls to stop. They reached
the elevator just before the doors closed. Blalock’s left hand was hidden under his jacket. When
No. 13‐1539                                                                                        Page 3

he disregarded a command to show his hands, an agent drew his gun and ordered Blalock to
lie on the floor. Blalock complied and dropped the paper bag. An agent looked inside and
found currency. (A later count would show the amount to be approximately $7,000.) The agents
handcuffed Blalock, searched him for weapons, and detained him in a squad car. Meanwhile,
agents also arrested Cook, who admitted driving without a license or proof of insurance. The
agents found 244 grams of crack in the car’s center console.

        The building manager was interviewed and identified Blalock as the boyfriend of a
lessee, Sherita Burt, who was renting the apartment for him in her name. Burt consented to a
search of the apartment after the agents had assured her that she was not the focus of the
investigation.  Inside  the  apartment  was  a  handgun,  200  more  grams  of  crack,  and  other
evidence.  Blalock  was  transported  to  the  police  station  where  he  gave  a  confession  after
receiving Miranda warnings.

        Blalock’s motion to suppress encompassed the bag of money, the items in the apartment,
and his incriminating statements. The motion rested on his contention that he was arrested
without probable cause, which he argued tainted all the later seizures and his statements. He
did not challenge Burt’s consent to search. The district court denied the motion, concluding that
the informant’s tip about drug dealing at the apartment building and the agents’ observations
of activities consistent with drug trafficking had provided probable cause to arrest Blalock.
Because there was probable cause, the court reasoned, the arrest had not tainted any of the
seized evidence, including the items found during the search of Burt’s apartment. The court
also found in any event that the agents had reasonable suspicions about Blalock sufficient to
support  a  brief  investigatory  stop  under  Terry  v.  Ohio,  392  U.S.  1  (1968),  which  led  to  the
discovery of the cash and provided further support for probable cause for arrest.

        On appeal the parties debate whether the agents had probable cause to arrest Blalock.
Our non‐precedential decision in Cook effectively answered that question yes. That decision is
not binding on this panel, but we agree with it. In Blalock’s case, moreover, probable cause was
even stronger because of his flight. The agents certainly had reasonable suspicion to approach
and stop Blalock to investigate actions consistent with a drug deal, including his swapping a
package for a paper bag while riding just half a block in a car with someone who had picked
him up at an apartment building where tenants were complaining about drug trafficking. See
Terry, 392 U.S. at 21–22; United States v. Kenerson, 585 F.3d 389, 392–93 (7th Cir. 2009); United
States v. Ocampo, 890 F.2d 1363, 1368 (7th Cir. 1989). After Blalock saw the agents, ran for the
elevator, and refused an order to show his hands, the agents were justified in looking into the
dropped  paper  bag  to  make  sure  it  did  not  contain  weapons.  See  United  States  v.  LePage,
477 F.3d 486, 488 (7th Cir. 2007); Cady v. Sheahan, 467 F.3d 1057, 1061–62 (7th Cir. 2006). At that
point the totality of the circumstances readily gave the agents probable cause to arrest Blalock
No. 13‐1539                                                                                Page 4

based on their observation of an apparent drug deal, see United States v. Parra, 402 F.3d 752, 765
(7th Cir. 2005); United States v. Funches, 327 F.3d 582, 586–87 (7th Cir. 2003), Blalock’s flight
when he saw the agents approaching, see United States v. Schaafsma, 318 F.3d 718, 722 (7th Cir.
2003); Tom v. Voida, 963 F.2d 952, 959–60 (7th Cir. 1992), and the significant amount of currency
in the paper bag. See United States v. Moreland, 703 F.3d 976, 988 (7th Cir. 2012); United States
v. Cervantes, 19 F.3d 1151, 1153 (7th Cir. 1994). The initial stop and arrest were lawful, and
Blalock was not entitled to suppress any of the evidence obtained by the stop, arrest, or later
investigation.
                                                                                     AFFIRMED.